Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 9, 11 and 12 are objected to because of the following informalities:  Applicant is requested to change “the time slice length”, line 7, to --- the preset time slice length --- for consistency with the claim language. The same remark applies to claim 9 and 12.
Regarding claim 11, Applicant is requested to change “the device number based on a preset number of devices”, line 6, to --- a device number based on a preset number of devices --- for a first time mentioned.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.       Claim 20 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
        A storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claims are 


                                  Allowable subject matter
5.	Claim 19 is allowed.
6.	Claim 20 would be allowable if rewritten or amended to overcome the 101  rejection(s), set forth in this Office action.
7.	Claims 1-18 would be allowable if claims 1, 9, 11-12 rewritten or amended to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherman et al. (US 6636897) is cited, and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465